DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 9, 12 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ai 2020/0166974.
Regarding claim 1, Ai discloses a foldable display device (Fig 1) comprising: a display panel (14) having a first area (14A), a second area (14B), and a foldable area (14C) between the first and second areas (Fig 1); a first support plate (12L) supporting the first area of the display panel (Fig 23); a second support plate (12R) supporting the second area of the display panel (Fig 23); a central support (104) disposed under the foldable area of the display panel (Fig 23, 26) and configured to move vertically (along bidirectional arrow, Fig 23); a first peripheral support (peripheral portion of 12F on left) slidable while supporting the first support plate (Figs 25, 26); a second peripheral support (peripheral portion of 12F on right) slidable while supporting the second support plate (Figs 25, 26); and a hinge body (118) disposed under the central support (Fig 23), wherein the central support ascends toward the display panel during an unfolding operation (as depicted Fig 24) and descends toward the hinge body during an in-folding operation (Fig 25), and wherein the first peripheral support and the second peripheral support move toward the central support during the unfolding operation (bottom end of 12F/12L move toward 104 during unfolding/opening, Fig 24), and move away from the central support during the in-folding operation (bottom end of 12F/12L move away from 104 during folding/closing, Figs 24, 25).
Regarding claim 2, Ai discloses the foldable display device of claim 1, wherein the central support includes: a body (body of 104) having a flat top face and supporting the foldable area of the display panel during the unfolding operation (see Figs 23-26); a pair of gears (114) spaced apart from each other and respectively disposed on opposing ends of the body in a length direction of the central support (Fig 23), wherein each of the pair of gears has teeth formed on each of opposing sides thereof in a width direction of the central support (Fig 23); and a pair of connectors (100) disposed between the body and the pair of gears (Fig 23), wherein each of the pair of connectors connects each of the pair of gears to the body (Fig 23).
Regarding claim 6, Ai discloses the foldable display device of claim 1, wherein the hinge body includes: a bottom portion on which the central support is seated during the in-folding operation (portion where 104 is seated in Fig 25) ; a pair of first hinge shaft (112L, 124L) supports protruding from the bottom portion (Fig 25), wherein a first hinge shaft (130L) passes through each of the first hinge shaft supports (Fig 27); and a pair of second hinge shaft supports (112R, 124R) protruding from the bottom portion (Fig 25), wherein a second hinge shaft (130R) passes through each of the second hinge shaft supports (Fig 27), wherein each of the first hinge shaft supports has a first sector gear (122), while each of the pair of second hinge shaft supports has a second sector gear (Fig 27).
Regarding claim 9, Ai discloses a foldable display device comprising: a display panel (14) having a first area (14A), a second area (14B), and a foldable area (14C) between the first and second areas (Fig 1); a central support (104) disposed under the foldable area of the display panel (Fig 23, 26) and configured to move vertically (along bidirectional arrow, Fig 23); a first peripheral support (peripheral portion of 12F on left) slidably disposed on one side of the central support (Fig 24); a second peripheral support (peripheral portion of 12F on left) slidably disposed on an opposite side of the central support (Fig 24); and a hinge body (118) disposed under the central support (Fig 23), wherein the central support ascends toward the display panel during an unfolding operation (Fig 24) and descends toward the hinge body during an in-folding operation (Fig 25), and wherein the first peripheral support and the second peripheral support move toward the central support during the unfolding operation (bottom end of 12F/12L move toward 104 during unfolding/opening, Fig 24) and move away from the central support during the in-folding operation (bottom end of 12F/12L move away from 104 during folding/closing, Figs 24, 25).
Regarding claim 10, Ai discloses the foldable display device of claim 9, wherein the foldable display device further comprises: a first rotatable gear (114L) fixed to a first casing (12F on left) accommodating the first peripheral support and rotating according to a pivoting motion of the first casing (Fig 23); and a second rotatable gear (14R) fixed to a second casing (12F on right) accommodating the second peripheral support and rotating according to a pivoting motion of the second casing (Fig 23), wherein the central support ascends or descends via the first rotatable gear and the second rotatable gear (Figs 24, 26).
Regarding claim 12, Ai discloses the foldable display device of claim 9, wherein the foldable display device further comprises: a first rack gear (116L) extending from the first peripheral support toward the hinge body (Fig 23); and a second rack gear (116R) extending from the second peripheral support toward the hinge body (Fig 23).
Regarding claim 15, Ai discloses a supporting device (Fig 1) comprising: a first support plate (12F on left) supporting a first area (14L) of a display panel (14); a second support plate (12F on right) supporting a second area (14R) of the display panel (Fig 26); a central support (104) disposed under a foldable area between the first area and the second area of the display panel (Fig 23), and configured to move vertically (see Figs 23, 25); a first peripheral support (peripheral portion of 12F on left) slidable while supporting the first support plate (Fig 24); a second peripheral support (peripheral portion of 12F on right) slidable while supporting the second support plate (Fig 24); and a hinge body (118) disposed under the central support (Fig 23), wherein the central support ascends toward the display panel during an unfolding operation (Fig 23) and descends toward the hinge body during an in-folding operation (Fig 25), and wherein the first peripheral support and the second peripheral support move toward the central support during the unfolding operation (bottom end of 12F/12L move toward 104 during unfolding/opening, Fig 24), and move away from the central support during the in-folding operation (bottom end of 12F/12L move away from 104 during folding/closing, Figs 24, 25).
Regarding claim 16, Ai discloses a supporting device (Fig 1) comprising: a central support (104) disposed under a foldable area of a display panel (Fig 23), and configured to move vertically (Fig 24, 25); a first peripheral support (peripheral portion of 12F on left) slidably disposed on one side of the central support (Fig 23); a second peripheral support (peripheral portion of 12F on left) slidably disposed on an opposite side of the central support (Fig 23); and a hinge body (118) disposed under the central support (Fig 23), wherein the central support ascends toward the display panel during an unfolding operation (Fig 24) and descends toward the hinge body during an in-folding operation (Fig 25), and wherein the first peripheral support and the second peripheral support move toward the central support during the unfolding operation (bottom end of 12F/12L move toward 104 during unfolding/opening, Fig 24) and move away from the central support during the in-folding operation (bottom end of 12F/12L move away from 104 during folding/closing, Figs 24, 25).


Allowable Subject Matter
Claims 3-5, 7-8, 11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claim 3 recites: The foldable display device of claim 2, wherein the foldable display device further comprises: a pair of first rotatable gears rotating according to a pivoting motion of a first casing accommodating the first peripheral support, wherein each of the pair of first rotatable gears engages with the teeth of one side of each of the pair of gears of the central support; and a pair of second rotatable gears rotating according to a pivoting motion of a second casing accommodating the second peripheral support, wherein each of the pair of second rotatable gears engages with the teeth of another side of each of the pair of gears of the central support. These limitations, in combination with the remaining elements, are not taught or adequately suggested in the prior art of record. *Claims 4-5 depend either directly or indirectly from claim 3 and are therefore allowable for at least the same reasons.
Claim 7 recites: The foldable display device of claim 6, wherein the foldable display device further comprises: a pair of third rotatable gears rotatably coupled to a first casing receiving the first peripheral support, wherein each of the pair of third rotatable gears meshes with the first sector gear of each first hinge shaft support; and a pair of fourth rotatable gears rotatably coupled to a second casing receiving the second peripheral support, wherein each of the pair of fourth rotatable gears meshes with the second sector gear of each second hinge shaft support. These limitations, in combination with the remaining elements, are not taught or adequately suggested in the prior art of record. *Claim 8 depends directly from claim 7 and is therefore allowable for at least the same reasons.
Claim 11 recites: The foldable display device of claim 10, wherein the central support includes: a body configured to support the foldable area of the display panel; a pair of gears respectively disposed on opposing ends of the body in a length direction of the central support, wherein the pair of gears are respectively engaged with the first rotatable gear and the second rotatable gear; and a pair of connectors between the body and the pair of gears, wherein each of the pair of connectors connects each of the pair of gears to the body. These limitations, in combination with the remaining elements are not taught or adequately suggested in the prior art of record.
Claim 13 recites: The foldable display device of claim 12, wherein the foldable display device further comprises: a third rotatable gear rotatably coupled to a first casing accommodating the first peripheral support and meshing with the first rack gear; and a fourth rotatable gear rotatably coupled to a second casing accommodating the second peripheral support, and meshing with the second rack gear. These limitations, in combination with the remaining elements, are not taught or adequately suggested in the prior art of record. *Claim 14 depends directly from claim 13 and is therefore allowable for at least the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                     November 17, 2022